Pfeifer, J.,
concurring.
{¶ 24} I concur in the syllabus, judgment, and opinion of the majority. I write separately to highlight an interesting argument made by the appellant, which was not necessary for the majority to address.
{¶ 25} Appellant, attorney John F. Potts, argues that a subpoena issued by the prosecution in a pending criminal case to an attorney representing a criminal defendant in the same case implicates the defendant’s constitutional right to be represented by an attorney of his choice. This argument has some merit, especially when you consider that the prosecution sent a letter to appellant’s attorney, which stated “that if the subpoena isn’t quashed, your client [Mr. Potts] must withdraw from representing Mr. Lentz in the trial of the criminal indictment.” I am concerned about the chilling effect subpoenas and letters like those in this case could have on a defendant’s constitutional right to counsel.
Cooper & Walinski, Meredith L. Mercurio and John Czarnecki, for appellant.
Julia R. Bates, Lucas County Prosecuting Attorney, and Thomas A. Matuszak, Assistant Prosecuting Attorney, for appellee.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Elizabeth Luper Schuster and John W. Barron, Assistant State Solicitors, urging affirmance for amicus curiae Attorney General of Ohio.
Kevin Baxter, Erie County Prosecuting Attorney, and Mary Ann Barylski, Assistant Prosecuting Attorney, urging affirmance for amicus curiae Ohio Prosecuting Attorneys Association.